Citation Nr: 1514705	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable rating for left foot hallux valgus, status post toenail removal.

2. Entitlement to a compensable rating for right foot hallux valgus, status post toenail removal.

3. Entitlement to an effective date prior to July 12, 2011, for service connection for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In pertinent part, the August 2010 rating decision denied entitlement to compensable ratings for left and right foot hallux valgus.  The May 2012 rating decision granted service connection for right Achilles tendonitis and assigned a 10 percent rating, effective July 12, 2011.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in July 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for major depression and bilateral radiculopathy of the lower extremities and entitlement to increased ratings for a left knee disability, right knee disability and a lumbar spine disability have been raised by the record in an April 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues entitlement to compensable ratings for left and right foot hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for right Achilles tendonitis was received by the RO on July 12, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to July 12, 2011 for an award of service connection for right Achilles tendonitis have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2)(i) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, appropriate notice was afforded in letters dated in June 2010 and August 2011.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  She has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the July 2014 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, she will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria 

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Analysis

The Veteran contends that she is entitled to an effective date prior to July 12, 2011 for an award of service connection for right Achilles tendonitis.  Specifically, in her notice of disagreement (NOD) received in June 2012, she asserted that the effective date should be March 18, 2010, the date that evidence was provided.  

During the July 2014 Board videoconference hearing, the appellant reported that she has had tendonitis since 1981.  She stated that she spoke with VA about the condition in 1994 and filed her claim of service connection for tendonitis in 1994 or 1995.

After a review of the evidence, the Board finds that an earlier effective date for the grant of service connection for right Achilles tendonitis is not warranted.  In this regard, the appellant's claim of service connection for right Achilles tendonitis was received by VA on July 12, 2011.  The claims file does not contain any evidence of communication to VA from the Veteran or a representative on her behalf concerning her right Achilles tendonitis or intent to apply for benefits before July 12, 2011.

It is further noted that under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition. 38 C.F.R. § 3.157.

Here, the Veteran's July 2011 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his treatment records dated prior to October 2010, constitute a claim of entitlement to service connection for his heart disease. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

Thus, while the claims file notes that the Veteran was diagnosed with tendonitis during service and was treated for heel pain after military service, it is well settled that treatment or examination records cannot constitute claims for service connection.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Brannon v. West, 12 Vet. App. 32 (1998).

The Board acknowledges the Veteran's assertion that the effective date for the grant of service connection for right Achilles tendonitis should be March 18, 2010.  However, a review of correspondence received on March 18, 2010 specifically requested increased ratings for the appellant's service-connected lumbar spine disability and bilateral knee conditions.  The correspondence does not include a claim of service connection for right Achilles tendonitis.  The Board also notes the Veteran's contention that she filed a claim of service connection for tendonitis in 1994 or 1995.  However, a review of the claims file demonstrates that the Veteran filed a claim of service connection for toenail removal in June 1994.  Thereafter, in a rating decision dated in January 1995, the RO granted service connection for bilateral hallux deformity, status post toenail removal.  Again, there is no indication that the Veteran intended to file a claim of service connection for right Achilles tendonitis at that time. 

In sum, the pertinent regulations specifically state that the effective date should be the date of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted; the record does not demonstrate that the Veteran filed a claim of service for right Achilles tendonitis prior to July 12, 2011.  Thus, the Board is precluded by statute from assigning an effective date prior to July 12, 2011 for the granting of service connection right Achilles tendonitis.  

Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than July 12, 2011.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to July 12, 2011, for the grant of service connection for a right Achilles tendonitis is denied.


REMAND

The Board finds that further development is required before adjudicating the Veteran's increased rating claims for left and right foot hallux valgus.

The Board notes that the last examination regarding the appellant's left and right foot hallus valgus symptoms was in July 2010, over 4 years ago.  In light of the time since the last VA examination, the Veteran should be afforded a new and contemporaneous VA examination to assess the current severity of her service-connected left and right foot hallux valgus.  Caffrey v. Brown, 6 Vet. App. 377, 381  (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The examination is also necessary to help determine whether the Veteran's hallux valgus of the right toes involve any symptoms that overlap with his right Achilles tendonitis.



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination for her left and right foot hallux valgus.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.

The examiner should identify all symptoms associated with each diagnosed foot disability.  Specifically, the examiner should identify all symptoms associated with the Veteran's left foot hallux valgus, right foot hallux valgus and right Achilles tendonitis.  To the extent possible, the examiner should identify whether symptoms associated with any foot disorder are duplicative or overlapping with symptoms of any other identified foot disorder.

Thereafter, the examiner should comment on the following:

(a) Whether the Veteran's left foot hallux valgus is equivalent to amputation of the great toe or if she has undergone an operation which resulted in resection of the metatarsal head.

(b) Whether the Veteran's right foot hallux valgus is equivalent to amputation of the great toe or if she has undergone an operation which resulted in resection of the metatarsal head.

(c) Whether the left foot hallux valgus is less than moderate, moderate, moderately severe, or severe. 

(d) Whether the right foot hallux valgus is less than moderate, moderate, moderately severe, or severe.

A complete rationale for any opinion offered must be provided.

2. If the benefits sought are not granted in full, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


